Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.
  	Applicant’s amendment of 27 August 2020, in which claim 15 has been deleted, and new claim 16 has been added, is acknowledged.
 	Claims 9, 14, 16 are pending in the instant application. 
 	Claims 9, 14, 16 are being examined herewith.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Response to arguments of 27 August 2020
In view of Applicant’s amendment of 27 August 2020, all the rejections to claim 15 are herein withdrawn. Claim 15 has been cancelled.
Applicant’s arguments (Remarks of 27 August 2020, pages 3-11) against the rejection of claims 9, 14, 15 under 35 U.S.C. 103 over Pijnenburg, in view of de Yebenes; and against the rejection of claims 9, 14, 15 under 35 U.S.C. 103 over Pijnenburg and Dinnequin, have been considered.

Since Applicant’s arguments follow closely the points raised in the Declaration, the examiner presents her response referring to specific points made in the Declaration of 27 August 2020.
Dr. David Devos argues (point 7, Declaration) that Pijnenburg does not teach that the pH of the dopamine solution in saline is between 5.5 and 7. In response, the examiner maintains that Pijnenburg teaches a solution made by dissolving dopamine HCl in saline. Since both elements of the composition are present, namely dopamine hydrochloride and saline, the pH of the solution is a property inherent to the composition disclosed by Pijnenburg. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Dr. Devos argues (Declaration, point 7) that, contrary to the examiner’s position, the pH of the solution disclosed in Pijnenburg is not inherently between 5.5 and 7, because the dilution also affects the resulting pH. Dr. Devos explains (point 7, Declaration) that an experiment was carried under his direction, in which dopamine hydrochloride was dissolved in saline at 10 mg/ml, the concentration disclosed by Pijnenburg, and the resulting solution had a pH = 5.3, which is outside the instantly claimed range of 5.5 to 7.
In response, the examiner maintains that Pijnenburg discloses a solution of dopamine in saline; adjusting the concentration of a known solution of dopamine hydrochloride in saline and measuring its pH are routine steps, well within the skill of the artisan. 
in the presence of oxygen; if a solution is oxygen free (contains about 0% oxygen), no autooxidation occurs. That is why, a person of ordinary skill in the art, knowing that dopamine is prone to autooxidation, will remove the oxygen from a solution of dopamine, in order to minimize/ prevent the autooxidation of dopamine.
Dr. Devos argues (Declaration, point 9) that the skilled artisan would not have deoxygenated the dopamine solution, because the skilled artisan understands from reading De Yebenes that there is no solution to preventing the high and uncontrolled autooxidation of dopamine for longer term administration, despite the addition of sodium metabisulfite. This argument is not persuasive. While the examiner acknowledges that De Yebenes teaches addition of sodium metabisulfite to reduce autooxidation of dopamine in solution, the examiner uses De Yebenes in the rejection for the general teaching that dopamine is prone to autooxidation in solution. This general teaching provides the motivation to remove the oxygen from the dopamine solution in order to minimize autooxidation.
Dr. Devos argues (Declaration, points 10, 11) that neither Pijnenburg nor De Yebenes teach or suggest a pharmaceutical composition that consists of dopamine hydrochloride dissolved in saline, with a pH between 5.5 and 7, having less than 1% oxygen and free of preservative. Dr. Devios argues that it was never demonstrated that an oxygen content below 1% allow a higher conservation without conservator (sodium metabisulfite) with pH above 5.5.

With respect to the rejection of the claims under 35 U.S.C. 103 over Pijnenburg, in view of de Yebenes, in further view of Dinnequin, Dr. Devos argues (Declaration, points 12-14) that Dinnequin teaches stable solution of dopamine with an oxygen content in the final solution lower or equal to 0.02 ppm, where the solution temperature is maintained preferably between 8 and 10 °C in order to avoid reoxygenation with a pH adjusted over 3 and below 5 during production. Dr. Devos argues that Dinnequin teaches away from a dopamine solution having pH above 5, or having a pH between 5.5 and 7.
	In response, Dinnequin prepares a pharmaceutical solution [0027] by dissolving an active principle which is a catecholamine such as dopamine in a previously degassed solvent (water or water with NaCl excipient) that has a dissolved oxygen content lower or equal to 0.02 ppm, with no adjustment of the pH being made at this stage. Thus, a pharmaceutical solution of dopamine (hydrochloride) in water or saline (pH 7) having an oxygen content lower or equal to 0.02 ppm is obtained at stage one in Dinnequin [0027]. Dinnequin teaches stable antioxidant-free and preservative free solutions prepared by dissolving dopamine or dopamine hydrochloride in deoxygenated water containing not more than 0.02 ppm oxygen. The argument that Dinnequin “teaches away” from a dopamine solution having a pH between 5.5 and 7 (instantly claimed) is 
	Should Applicant present additional data, in the format of a Declaration, showing some unexpected results with the instantly claimed solution of dopamine hydrochloride in saline, versus a solution of dopamine hydrochloride in deoxygenated water (0.02 ppm of oxygen) taught by Dinnequin, and data in support of the criticality of the instantly claimed pH range over that of the closest prior art, such data will be considered.
	In the absence of such data, the examiner maintains that the person of ordinary skill in the art would have removed/eliminated the oxygen from a solution of saline used to dissolve dopamine, to the level of 0.02 ppm oxygen taught by Dinnequin, with the expectation of obtaining a stable deoxygenated solution of dopamine hydrochloride in saline.

 Dr. Devos shows (point 15-22), in a side-by-side comparison, that a pharmaceutical solution of dopamine, kept under anaerobic conditions (A-dopamine), was not only more efficient in preventing dopamine from oxidation than a solution of dopamine prepared in classical aerobic conditions (O-dopamine) with antioxidant sodium metabisulfite Na2S2O5, but A-dopamine was also inducing (Figure 2 C-F) a higher dose-related improvement of the motor handicap and a dose-related neuroprotection of the dopaminergic neurons in the nigro-striatal system, as compared with O-dopamine with or without sodium metabisulfite, when administered to MPTP-treated mice, in an animal model of Parkinson’s disease.  In response, such an improvement in a method of treating Parkinson’s disease upon administration of a dopamine solution kept under anaerobic conditions (less than 1% oxygen as instantly claimed), compared 
However, the instant claims are drawn to a pharmaceutical solution consisting of dopamine hydrochloride dissolved in saline; the instant claims are not drawn to a method of treatment.
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). The closest prior art is Pijnenburg, who teaches a pharmaceutical solution consisting of dopamine hydrochloride and saline, prepared by dissolving dopamine HCl in saline; the solution of Pijnenburg is free of preservative, as in the instant claims. The prior art by De Yebenes is not the closest prior art- it is only used in the rejection for the general teaching that dopamine is prone to autooxidation in solution, with generation of toxic autooxidation products. 
For the second rejection on record, the closest prior art are Pijnenburg and Dinnequin. The data presented in the Declaration of 27 August 2020, point 16-22, refers to a side-by-side comparison between the instant solution and a dopamine solution containing sodium metabisulfite preservative; none of the closest prior art references teach sodium metabisulfite in the dopamine solution. That is why the data at point 16-22, Declaration, does not represent a 
 	For all the reasons above, the rejections of the claims under 35 U.S.C. 103 over Pijnenburg in view of de Yebenes, and over Pijnenburg and Dinnequin are herein maintained and modified rejections are made below, based on Applicant’s amendment of 27 August 2020.
Claim Rejections- 35 USC 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL--The specification shall contain a written description of theinvention, and of the manner and process of making and using it, in such full, clear, concise,and exact terms as to enable any person skilled in the art to which it pertains, or with which itis most nearly connected, to make and use the same, and shall set forth the best modecontemplated by the inventor or joint inventor of carrying out the invention. 
 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of themanner and process of making and using it, in such full, clear, concise, and exact terms as toenable any person skilled in the art to which it pertains, or with which it is most nearlyconnected, to make and use the same, and shall set forth the best mode contemplated by theinventor of carrying out his invention. 
 	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 is drawn to the pharmaceutical solution of claim 9, wherein it contains about 0.5% of oxygen. 
The original Specification as filed does not provide support for the recitation "it contains about 0.5% of oxygen " in claim 16. When an explicit limitation in a claim is not present in the written 
The Specification teaches (page 4) that the pharmaceutical solution of the invention contains “less than 5% of oxygen, preferably less than 2% of oxygen, more preferably less than 1% of oxygen, more preferably less than 0.5% of oxygen, more preferably about 0% of oxygen. Furthermore, the pharmaceutical solution of the invention by itself is free from oxygen, meaning it contains less than 5% of oxygen, preferably less than 2% of oxygen, more preferably less than 1% of oxygen, more preferably less than 0.5% of20 oxygen, more preferably about 0% of oxygen.” 
 There is no definition in the Specification for the term “less than [0.5%]” or for the term “about”. Without such definition, the examiner interprets the recitation “less than 0.5% of oxygen” in the Specification to not include 0.5% of oxygen, and to not include the instantly claimed “about 0.5% of oxygen”.
The recitation “about 0.5% of oxygen” in newly added claim 16 constitutes new matter because there is no explicit or implicit support for the added limitation. Cancellation of the new matter is required.
Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 14, 16 are rejected under 35 U.S.C. 103 over Pijnenburg et al. (J. Pharm. Pharmac. 1973, 25, 1004, cited in PTO-892 of 1 November 2018), in view of de Yebenes et al. (Movement Disorders 1987, 2 (3), 143-158, cited in PTO-892 of 1 November 2018).
 	Pijnenburg teaches a pharmaceutical solution consisting of dopamine hydrochloride and saline, prepared by dissolving dopamine HCl in saline (page 1003, third paragraph, last two lines).
 	The solution of Pijnenburg is free of preservative, as in the instant claims.
 	Even though Pijnenburg does not specifically teach that the pH of the solution is between 5.5 and 7, Pijnenburg teaches a solution made by dissolving dopamine HCl in saline. Since both elements of the composition are present, namely dopamine hydrochloride and saline, the pH of the solution is a property inherent to the composition disclosed by Pijnenburg. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

 	De Yebenes teaches that dopamine is prone to autooxidation in solution, with generation of autooxidation products (dopamine stability in solution was evaluated in light-protected solutions by measuring DA and its autooxidation metabolites (page 144, under Methods)), which are toxic (page 155, last paragraph, lines 6-8). Since autooxidation is the spontaneous oxidation of a substance at ambient temperature in the presence of oxygen, DeYebenes implicitly teaches that undesired/toxic autooxidation products are generated from dopamine in the presence of oxygen at ambient temperature. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pijnenburg and de Yebenes to arrive at the instant invention.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to prepare a deoxygenated solution of dopamine in saline, because de Yebenes teaches that dopamine is prone to autooxidation in solution, with generation of toxic autooxidation products. Thus, the person of ordinary skill in the art would have been motivated to remove/eliminate the oxygen from a solution of dopamine taught by Pijnenburg, with the expectation that the resulting deoxygenated solution of dopamine will be more stable, i.e. will be less prone to autooxidation which generates toxic autooxidation products. 
As such, claims 9, 14, 16 are rejected as prima facie obvious.


 	Pijnenburg teaches a pharmaceutical solution consisting of dopamine hydrochloride and saline, prepared by dissolving dopamine HCl in saline (page 1003, third paragraph, last two lines).
 	The solution of Pijnenburg is free of preservative, as in the instant claims.
Pijnenburg does not teach a deoxygenated solution of dopamine in saline, as in the instant claims.
 	
 	Dinnequin (US 2005/0070613) teaches [0027] dissolution of the active principle, which is a catecholamine such as dopamine, and possible excipients such as NaCl in water for sterile preparations previously degassed by nitrogen bubbling until a residual dissolved oxygen content lower or equal to 0.02 ppm. 
	Thus, Dinnequin prepares an antioxidant-free and preservative free pharmaceutical solution [0027] by dissolving an active principle which is a catecholamine such as dopamine in a previously degassed solvent (water or water with NaCl excipient) that has a dissolved oxygen content lower or equal to 0.02 ppm, with no adjustment of the pH being made at this stage. Thus, a pharmaceutical solution of dopamine (hydrochloride) in water or saline having an oxygen content lower or equal to 0.02 ppm is obtained at stage one in Dinnequin [0027].
	Dinnequin teaches [0016] that catecholamines such as, for example, dopamine, are easily oxidizable substances. Dinnequin teaches [0023] that the solutions of catecholamines such as dopamine can be protected efficiently from oxygen by use of water for injections which is deoxygenated by nitrogen bubbling. Dinnequin teaches that if water for injection contains about 
 	Dinnequin (US 2005/0070613) teaches stable antioxidant-free and preservative free [0002] solutions prepared by dissolving dopamine (Examples 2-3, [0090]-[0091]) or dopamine hydrochloride (Example 6, [0139]-[0140])) in water, containing not more than 0.02 ppm oxygen in the solution (claim 3, Abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pijnenburg and Dinnequin to arrive at the instant invention.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to prepare a deoxygenated solution of dopamine hydrochloride in saline, because Dinnequin teaches that dopamine is prone to autooxidation in solution, and Dinnequin teaches that antioxidant-free and preservative free dopamine solutions are prepared by dissolving catecholamines such as dopamine in deoxygenated water or water with NaCl excipient containing lower or equal to 0.02 ppm oxygen. Thus, the person of ordinary skill in the art would have removed the oxygen from saline to a content of dissolved oxygen lower or equal to 0.02 ppm, and would have used said deoxygenated saline to dissolve dopamine hydrochloride, with the expectation of obtaining a stable deoxygenated solution of dopamine hydrochloride in saline.
As such, claims 9, 14, 16 are rejected as prima facie obvious.

Conclusion
Claims 9, 14, 16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627